DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: a reception unit, a control unit, and a transmission unit in claims 7, 14, and 16.
Because these claim limitations are being interpreted under 35 U.S.C. 112(f), they are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f), applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f).

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 7-16 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Xiong et al (2020/0351853).
Regarding claims 7 and 15, Xiong discloses a method and a terminal (see User in figure 1) comprising: a reception unit configured to receive, from a base station apparatus, an indication including information indicating resources for contention-free random access (see the acquired configuration information of random access preamble resources (contention-based and contention-free random access preamble resources) and dedicated resource information for beam failure recovery in paragraph 0026), and one or more synchronization signal blocks (see synchronization signal blocks in paragraph 0160); a control unit configured to identify resources for contention-free random access based on the information indicating resources for contention-free random access; and information related to association between the one or more synchronization signal blocks and resources for random access (see an association between synchronization signal blocks and random access occasions in paragraphs 0250, 0256 and Figures 12, 18); and a transmission unit configured to transmit a random access preamble to the base station apparatus using the identified resources for contention-free random access (see contention-free random access preamble in paragraphs 0026, 0053).

Regarding claim 9, Xiong discloses the information related to association between the one or more synchronization signal blocks and resources for random access indicates resources for random access available for the terminal, the resources for random access available for the terminal including the resources associated with the one or more synchronization signal blocks (see available random access resources for the user in paragraph 0167 and association between the one or more synchronization signal blocks and resources for random access in figures 17-19), the resources for random access available for the terminal are associated with each synchronization signal block (see figures 17-19), and the information indicating the resources for contention-free random access indicates information indicating the resources for contention-free random access used for transmission of the random access preamble, from among the resources for random access associated with each synchronization signal block (see the resources for contention-free random access in figure 3).
Regarding claim 10, Xiong discloses the information indicating the resources for contention-free random access indicates positions, in a time domain and a frequency domain, of resources for contention-free random access used for transmission of the random access preamble (see the starting position of the contention-free random access preamble index in paragraph 0320 and time-frequency resources in paragraph 0791).

Regarding claim 12, Xiong discloses the control unit selects a synchronization signal block based on a measurement result using the one or more synchronization signal blocks, and identifies resources for contention-free random access associated with the selected synchronization signal block (see measurement result in paragraphs 0160, 0161).
Regarding claim 13, Xiong discloses the information related to association between the one or more synchronization signal blocks and resources for random access is information related to association between the one or more synchronization signal blocks and resources for contention-free random access based on broadcast information (see A UE reads, from the random access configuration information transmitted in a downlink channel (a broadcast channel or a shared channel or a control channel) in paragraph 0535).
Regarding claim 14, Xiong discloses the control unit selects the random access preamble based on: information indicating a random access preamble for contention-free random access included in the indication; and the one or more synchronization signal blocks, and the transmission unit transmits the selected random access preamble to the base station apparatus (see contention-free random access in figure 3 and paragraph 0383).
Regarding claim 16, claim 16 claims a base station that is mentioned in claim 7 and is located at the other end of the communication with the terminal claimed in claim 7. Claim 16, is, therefore, subject to the same rejection.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIAN D NGUYEN whose telephone number is (571)272-3084.  The examiner can normally be reached on Monday-Friday 8:00 - 4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hassan Kizou can be reached on 571-272-3088.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.